Notice of PreAIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 4, 14, 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “wherein the SiGe alloy has a maximum relative amount of Si of 100% and a minimum relative amount of Si of 0%, and has a maximum relative amount of Ge of 100% and a minimum relative amount of Ge of 0%”, and the claim also recites “or the SiGe alloy has a relative amount of Si of at least 70% and a relative amount of Ge of at most 30%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 14 is similar to claim 4.
Claim 9 has two “and/or” clauses wherein the third clause requires the “contact region” of the first two clauses thus the meaning of the claim is unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takashi et al. (JP 61242070 A) hereafter referred to as Takashi .
In regard to claim 1 Takashi teaches a semiconductor device [see Fig. 1 see active layer 14’ GaAs] for infrared detection, 
comprising a stack of a first semiconductor layer [13’ N type AlGaAs], a second semiconductor layer [16’ P type AlGaAs] and an optical coupling layer [14’ GaAs, 15’ P AlGaAs see Fig. 1 light is sent to photodiode 4 in the layer 14’], 
wherein: the first semiconductor layer has a first type of conductivity [N type] and the second semiconductor layer has a second type [P type] of conductivity, 
 the optical coupling layer comprises an optical coupler [3 grating coupler condenses light, see Fig. 1 light is sent to photodiode 4 in the layer 14’] and at least a first lateral absorber [14’ GaAs] region , 
 the optical coupler is configured to deflect incident light [see Fig. 1 light is sent to photodiode 4 in the layer 14’] towards the first lateral absorber region , and 
 the first lateral absorber region comprises an absorber material with a bandgap E [14’ GaAs has bandgap of approximately 1.42 eV i.e. infrared], in the infrared, IR. 

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takashi .
In regard to claim 12 Takashi teaches a method of manufacturing semiconductor device [see Fig. 1 see active layer 14’ GaAs, see manufacturing method described] for infrared detection, comprising : 
providing a first semiconductor layer [13’ N type AlGaAs] with a first type of conductivity and a second semiconductor layer [16’ P type AlGaAs] with a second type of conductivity, 
 providing an optical coupling layer [14’ GaAs, 15’ P AlGaAs see 3 grating coupler condenses light, see Fig. 1 light is sent to photodiode 4 in the layer 14’] with an optical coupler and a first lateral absorber [14’ GaAs] region , 
 stacking the first semiconductor layer [see 13’, 14’, 15’, 16’ are stacked] , second semiconductor layer and optical coupling layer to form the semiconductor device; wherein: 
 the optical coupler is configured to deflect [3 grating coupler condenses light, see Fig. 1 light is sent to photodiode 4 in the layer 14’] incident light towards the first lateral absorber region , and 
 the first lateral absorber region is made of an absorber material with a bandgap Eg [14’ GaAs has bandgap of approximately 1.42 eV i.e. infrared] in the infrared, IR. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20160161331 A1) hereafter referred to as Liu in view of Fujikata et al. (US 20110012221 A1) hereafter referred to as Fujikata .
In regard to claim 1 Liu teaches a semiconductor device [see Fig. 1, see paragraph 0047] for detection, 
comprising a stack of a first semiconductor layer [“n-doped semiconductor layer 32”], a second semiconductor layer [“p-doped semiconductor layer 31”] and an optical coupling layer [531, 532, 533] , wherein: 
 the first semiconductor layer has a first type [N type] of conductivity and the second semiconductor layer has a second type [P type] of conductivity, 
 the optical coupling layer comprises an optical coupler [“second section 532 of the sensor layer 530 and therefore the high-contrast grating 3 lay bare and allow being brought in direct contact with the external substances ES. The high-contrast grating 3 is configured to guide a low-Q guided mode that is generated by the VCSEL 4”] and at least a first lateral absorber [“531 and 533”] region , 
 the optical coupler is configured to deflect incident light towards [“high-contrast grating 3 is configured to guide a low-Q guided mode that is generated by the VCSEL 4””] the first lateral absorber region , and 
 the first lateral absorber region comprises an absorber material [see paragraph 0051 “first section 531 of the sensor layer 530 forms a receiving portion of the first on-chip p-i-n photodiode detector 1” “third section 533 of the sensor layer 530 forms a receiving portion of the second on-chip p-i-n photodiode detector 2” see materials see paragraph 0020 “high-contrast grating may consist of or comprise bars made of II-VI semiconductor material, III-V semiconductor material, or semiconductor material of group IV of the periodic system”, see that 531, 532 and 533 are the same layer] with a bandgap E, 
but does not specifically teach “infrared” and “in the infrared, IR”.
See Fujikata paragraph 0001, 0025 “optical signal of infrared region” “An object of the present invention is to provide a p-i-n type SiGe photodiode employing, as a photo-absorption layer thereof, a Si.sub.1-xGe.sub.x layer that can be formed on the Si substrate, which has a structure suitable for achieving a highly efficient optical coupling with a Si waveguide that is formed on a Si substrate”, see discussion of lattice mismatch, see that there are top and bottom electrodes i.e. “backend layer”.
Thus it would be obvious to modify Liu to include “infrared” and “in the infrared, IR”.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that electrodes are useful to supply current and that infrared spectrum is useful for applications such as information processing and communication and silicon is useful as it is economical and widely used and SiGe bandgap can be adjusted for light absorption.
In regard to claim 2 Liu and Fujikata as combined teaches wherein the absorber material has a bandgap Eg smaller [because of the Ge content] in value than the bandgap for Silicon of Eg 1.1 eV. 
In regard to claim 3 Liu and Fujikata as combined teaches wherein the absorber material comprises a strained [see combination Fujikata this is inherent due to lattice mismatch ] Silicon Germanium, SiGe, alloy. 
In regard to claim 4 Liu and Fujikata as combined teaches [see combination see Fujikata “Si.sub.1-xGe.sub.x ”] but does not state wherein the SiGe alloy has a maximum relative amount of Si of 100% and a minimum relative amount of Si of 0%, and has a maximum relative amount of Ge of 100% and a minimum relative amount of Ge of 0%, or the SiGe alloy has a relative amount of Si of at least 70% and a relative amount of Ge of at most 30%. 
It depends on the value of x which is standard notation in the art , thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein the SiGe alloy has a maximum relative amount of Si of 100% and a minimum relative amount of Si of 0%, and has a maximum relative amount of Ge of 100% and a minimum relative amount of Ge of 0%, or the SiGe alloy has a relative amount of Si of at least 70% and a relative amount of Ge of at most 30%", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 
In regard to claim 5 Liu and Fujikata as combined teaches wherein the optical coupler comprises a photonic grating [“second section 532 of the sensor layer 530 and therefore the high-contrast grating 3 lay bare and allow being brought in direct contact with the external substances ES. The high-contrast grating 3 is configured to guide a low-Q guided mode that is generated by the VCSEL 4”]  integrated into the optical coupling layer , and/or the optical coupling layer is part of a Silicon Germaniumoninsulator, SGOI, or Silicon OnInsulator, SOI, wafer. 
In regard to claim 6 Liu and Fujikata as combined teaches  wherein the photonic grating comprises a plurality of trenches [i.e. between the grating bars] filled with [see Liu paragraph 0072 “With respect to the HCGs, the grating bars are preferably fully immersed in low-index material resulting in a high index contrast. The grating bars may be made of semiconductors with a typical refractive index of from 2.8 to 4.2. The low-index material can be air and/or oxide layers (refractive index: 1 to 2)”] a dielectric, and the trenches are configured to form a photonic [see Liu “high-contrast grating 3 is configured to guide a low-Q guided mode”] Blaze grating. 
In regard to claim 7 Liu and Fujikata as combined teaches [see “n-doped semiconductor layer 32” “p-doped semiconductor layer 31” ] wherein the first type of conductivity is ntype conductivity and the second type of conductivity is ptype conductivity, or vice versa. 
In regard to claim 8 Liu and Fujikata as combined teaches [see Liu see paragraph 0051 “first section 531 of the sensor layer 530 forms a receiving portion of the first on-chip p-i-n photodiode detector 1” “third section 533 of the sensor layer 530 forms a receiving portion of the second on-chip p-i-n photodiode detector 2” ] wherein the optical coupling layer comprises a second lateral absorber region made of the absorber material, and the optical coupler is configured to deflect incident light both [see Fig. 1 ] towards the first and the second lateral absorber region . 
In regard to claim 9 Liu and Fujikata as combined does not specify wherein a first contact region is arranged contiguous with the first lateral absorber region to form a first electrode, and/or a second contact region is arranged contiguous with the second lateral absorber region to form a second electrode and/or wherein the grating is configured to focus deflected incident light onto the first and/or second contact region  . 
See Fujikata teaches see paragraph 0026, 0040 “a couple of p-type and n-type doped electrode layers are formed on the top and rear faces thereof” “upper electrode layer is electrically connected to an upper metal electrode laye”.
Thus it would be obvious to modify Liu to include contact regions and semiconductor and/or metal electrodes.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that electrodes are useful to supply current .
In regard to claim 10 Liu and Fujikata as combined teaches [see combination claim 9 it is obvious to add contacts and electrodes at top and bottom to provide current] wherein a backend layer is arranged on the first lateral absorber region , the second lateral absorber region and/or the optical coupling layer , and the backend layer further comprises: a first metallization associated with the first lateral absorber region to form the first electrode, and/or a second metallization associated with the second contact region to form the second electrode. 
In regard to claim 11 Liu and Fujikata as combined teaches an infrared detector, comprising: at least one semiconductor device [see combination, see Liu abstract “at least one photodetector and at least one high-contrast grating are monolithically integrated in said same chip” see paragraph 0064 “sensors 100 and the sensor arrays 1000 as described above may be used to detect glucose”] for infrared detection according to claim 1 , and does not specifically state a driver circuit to operate the semiconductor device, and/or a signal processor to process sensor signals to be generated by the semiconductor device.
However see Fujikata paragraph 0003 “a reverse bias voltage V.sub.R supplied from a bias power source is applied between the p-layer and the n-layer of the diode”.
Thus it would be obvious to modify Liu to include a driver circuit to operate the semiconductor device, and/or a signal processor to process sensor signals to be generated by the semiconductor device.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to operate the device by supplying voltage to it.

Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20160161331 A1) hereafter referred to as Liu in view of Fujikata et al. (US 20110012221 A1) hereafter referred to as Fujikata .
In regard to claim 12 Liu teaches a method of manufacturing semiconductor device [see Fig. 1, see paragraph 0047] for detection, comprising : 
providing a first semiconductor layer [“n-doped semiconductor layer 32”] with a first type of conductivity and a second semiconductor layer [“p-doped semiconductor layer 31”] with a second type of conductivity, 
 providing an optical coupling layer with an optical coupler [“second section 532 of the sensor layer 530 and therefore the high-contrast grating 3 lay bare and allow being brought in direct contact with the external substances ES. The high-contrast grating 3 is configured to guide a low-Q guided mode that is generated by the VCSEL 4”] and a first lateral absorber [“531 and 533”] region , 
 stacking the first semiconductor layer [see Fig. 1], second semiconductor layer and optical coupling layer to form the semiconductor device; wherein: 
 the optical coupler is configured to deflect [“high-contrast grating 3 is configured to guide a low-Q guided mode that is generated by the VCSEL 4”] incident light towards the first lateral absorber region , and 
 the first lateral absorber region is made of an absorber material [see paragraph 0051 “first section 531 of the sensor layer 530 forms a receiving portion of the first on-chip p-i-n photodiode detector 1” “third section 533 of the sensor layer 530 forms a receiving portion of the second on-chip p-i-n photodiode detector 2” see materials see paragraph 0020 “high-contrast grating may consist of or comprise bars made of II-VI semiconductor material, III-V semiconductor material, or semiconductor material of group IV of the periodic system”, see that 531, 532 and 533 are the same layer] with a bandgap Eg 
but does not specifically teach “infrared” and “in the infrared, IR”.
See Fujikata paragraph 0001, 0025 “optical signal of infrared region” “An object of the present invention is to provide a p-i-n type SiGe photodiode employing, as a photo-absorption layer thereof, a Si.sub.1-xGe.sub.x layer that can be formed on the Si substrate, which has a structure suitable for achieving a highly efficient optical coupling with a Si waveguide that is formed on a Si substrate”, see discussion of lattice mismatch, see that there are top and bottom electrodes i.e. “backend layer”.
Thus it would be obvious to modify Liu to include “infrared” and “in the infrared, IR”.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that electrodes are useful to supply current and that infrared spectrum is useful for applications such as information processing and communication and silicon is useful as it is economical and widely used and SiGe bandgap can be adjusted for light absorption.
In regard to claim 13 Liu and Fujikata as combined teaches wherein the first lateral absorber region is formed by means of a strained [see combination Fujikata SiGe see this is inherent due to lattice mismatch ] Silicon Germanium, SiGe, alloy, and monolithically integrated [it is same layer] into the optical coupling layer . 
In regard to claim 14 Liu and Fujikata as combined teaches [see combination see Fujikata “Si.sub.1-xGe.sub.x ”] but does not state wherein the SiGe alloy has a maximum relative amount of Si and a minimum relative amount of Si ranging between 100% and 0%, respectively, and has a maximum relative amount of Ge and a minimum relative amount of Ge ranging between 100% and 0%, or the SiGe alloy has a relative amount of Si of at least 70% and a relative amount of Ge of at least 30%. 
It depends on the value of x which is standard notation in the art , thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein the SiGe alloy has a maximum relative amount of Si and a minimum relative amount of Si ranging between 100% and 0%, respectively, and has a maximum relative amount of Ge and a minimum relative amount of Ge ranging between 100% and 0%, or the SiGe alloy has a relative amount of Si of at least 70% and a relative amount of Ge of at least 30%", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233
In regard to claim 15 Liu and Fujikata as combined teaches  wherein the optical coupler is configured as a photonic grating [see Liu “high-contrast grating 3 is configured to guide a low-Q guided mode”] and integrated in the optical coupling layer  involving forming plurality of trenches [i.e. between the grating bars] filled with an oxide [see Liu paragraph 0072 “With respect to the HCGs, the grating bars are preferably fully immersed in low-index material resulting in a high index contrast. The grating bars may be made of semiconductors with a typical refractive index of from 2.8 to 4.2. The low-index material can be air and/or oxide layers (refractive index: 1 to 2)”], the trenches are arranged to form a photonic [see Liu “high-contrast grating 3 is configured to guide a low-Q guided mode”] Blaze grating. 

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20160161331 A1) hereafter referred to as Liu in view of Fujikata et al. (US 20110012221 A1) hereafter referred to as Fujikata .
In regard to claim 16 Liu teaches a semiconductor device [see Fig. 1, see paragraph 0047] for detection, 
comprising a stack of a first semiconductor layer [“n-doped semiconductor layer 32”], a second semiconductor layer [“p-doped semiconductor layer 31”] and an optical coupling layer [531, 532, 533] , 
wherein: 
 the first semiconductor layer has a first type [N type] of conductivity, 
 the second semiconductor layer is arranged on a main surface [top] of the first semiconductor layer and has a second type [P type] of conductivity, 
 the optical coupling layer is arranged on a main surface [bottom] of the second semiconductor layer , 
wherein, at least in parts, the optical coupling layer is contiguous with a depletion region [see in 531 and 533 are in the i-layer thus depleted of charges under broadest reasonable interpretation] formed between the first and second semiconductor layers , 
 the optical coupling layer comprises an optical coupler [“second section 532 of the sensor layer 530 and therefore the high-contrast grating 3 lay bare and allow being brought in direct contact with the external substances ES. The high-contrast grating 3 is configured to guide a low-Q guided mode that is generated by the VCSEL 4”] and two lateral absorber [“531 and 533”] regions , 
 the two lateral absorber regions , are made of [see paragraph 0051 “first section 531 of the sensor layer 530 forms a receiving portion of the first on-chip p-i-n photodiode detector 1” “third section 533 of the sensor layer 530 forms a receiving portion of the second on-chip p-i-n photodiode detector 2” see materials see paragraph 0020 “high-contrast grating may consist of or comprise bars made of II-VI semiconductor material, III-V semiconductor material, or semiconductor material of group IV of the periodic system”, see that 531, 532 and 533 are the same layer] an absorber material , 
wherein the two lateral absorber regions , flank [see Fig. 1] the optical coupler , 
 the optical coupler has two output sides [see Fig. 1 see that 531, 532 and 533 are the same layer], which are coupled to and facing the lateral absorber regions , respectively,
but does not specifically teach “infrared” and a backend layer is arranged on top of the stack , and “with a characteristic bandgap Eg in the infrared, IR”.
See Fujikata paragraph 0001, 0025 “optical signal of infrared region” “An object of the present invention is to provide a p-i-n type SiGe photodiode employing, as a photo-absorption layer thereof, a Si.sub.1-xGe.sub.x layer that can be formed on the Si substrate, which has a structure suitable for achieving a highly efficient optical coupling with a Si waveguide that is formed on a Si substrate”, see discussion of lattice mismatch, see that there are top and bottom electrodes i.e. “backend layer”.
Thus it would be obvious to modify Liu to include “infrared” and a backend layer is arranged on top of the stack , “ with a characteristic bandgap Eg in the infrared, IR”.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that electrodes are useful to supply current and that infrared spectrum is useful for applications such as information processing and communication and silicon is useful as it is economical and widely used and SiGe bandgap can be adjusted for light absorption.
In regard to claim 17 Liu and Fujikata as combined teaches wherein the absorber material comprises a strained [see combination Fujikata this is inherent due to lattice mismatch ] Silicon Germanium, SiGe, alloy and has a bandgap Eg which is smaller in value than [because of the Ge content] the bandgap for Silicon of Eg = 1.1 eV. 
In regard to claim 18 Liu and Fujikata as combined teaches wherein: the optical coupler is designed as a grating coupler [see Liu “second section 532 of the sensor layer 530 and therefore the high-contrast grating 3 lay bare and allow being brought in direct contact with the external substances ES. The high-contrast grating 3 is configured to guide a low-Q guided mode that is generated by the VCSEL 4”] , or surface coupler, the grating coupler further comprises trenches [see in Fig. 1 the spaces forming the grating] , which are filled with a dielectric material [see Liu paragraph 0072 “With respect to the HCGs, the grating bars are preferably fully immersed in low-index material resulting in a high index contrast. The grating bars may be made of semiconductors with a typical refractive index of from 2.8 to 4.2. The low-index material can be air and/or oxide layers (refractive index: 1 to 2)”], such as an oxide, and the trenches are arranged to form a photonic grating. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818